Citation Nr: 1230893	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 24, 2009, and excess of 50 percent for PTSD after July 24, 2009.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals, left little finger surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from March 2002 to March 2005. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which, in pertinent part, granted service connection for PTSD, with a 30 percent rating effective November 3, 2008, and denied service connection for tinnitus and residuals from a left little finger surgery.  

A September 2009 rating decision increased the Veteran's rating for PTSD to 50 percent, effective July 24, 2009.  Thus, the increased rating issue has been re-characterized to comport to the development of his claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a January 2010 written statement the Veteran withdrew his request for a Board hearing.       

The issues of service connection for residuals of a left little finger surgery and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current tinnitus and service.






CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The Veteran's claim of service connection for tinnitus has have been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Analysis

The Veteran seeks service connection for tinnitus.  He claims that although his military occupational specialty (MOS) was as a food service specialist, he also was on the "gun truck" as a gunner and saw action when he was in Iraq.  The Veteran claims further that his tinnitus is related to noise exposure during service and had its onset at that time.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO has been unable to locate the Veteran's service treatment records (STRs) and found that they are unavailable.  However, the Veteran's Form DD 214 shows that he had 1 year and almost 3 months of foreign service in Iraq and that his MOS was as a food service specialist.  He was also awarded numerous medals related to his service, such as the Global War on Terrorism Service Medal.  A November 2008 VA treatment record noted that the Veteran reported that he once drove the gun truck, and a January 2009 VA treatment record noted that he was given a provisional diagnosis of left sided hearing loss since exposure to loud noises on the firing range.  It was also noted that he was exposed to loud noise on the firing range when he forgot to wear earplugs.  

The Veteran is competent to report that he was exposed loud noises during service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  Given the Veteran's lengthy deployment in Iraq, and reports that he drove a gun truck and was exposed to noise from gunfire without earplugs contained in his VA treatment records, his reports of being exposed to loud noises during service are deemed credible.  

A VA examination was conducted in April 2009 to determine whether the Veteran's claimed tinnitus was related to service.  The examiner noted a review of the Veteran's claim file and indicated that no military medical records were available.  Following audiometric testing, it was noted that the Veteran experienced ringing in the ears during service and the most likely etiology of his tinnitus was service.  It was also noted that the Veteran reported constant bilateral tinnitus that began in approximately 2007.  The examiner found that based on the lack of information, it is at least as likely as not that the Veteran's tinnitus is related to military noise exposure.  

There is no medical evidence of record indicating that the Veteran's tinnitus is not related to service, and the only potentially negative evidence of record is a July 2004 post deployment questionnaire in which the Veteran reported he did not have ringing of the ears.  Despite this, given the April 2009 examination and the competent and credible reports of noise exposure during service, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 30 percent for PTSD prior to July 24, 2009, and in excess of 50 percent for PTSD after July 24, 2009; and entitlement to service connection for residuals, left little finger surgery.  

The Veteran's claims must be remanded for numerous of reasons.  

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's claim for an increased rating for PTSD, the last VA examination regarding the severity of his disability was conducted in July 2009.  Subsequently, the Veteran submitted a November 2009 academic transcript from his college indicating that he received very low grades and had a cumulative grade point average of .99.  His representative contends that his grades had progressively worsened and he had lost his job.  Because the evidence of record indicates that the Veteran's service-connected PTSD may have worsened since his last VA examination, which was now over 3 years ago, a new VA medical examination is necessary to assess the current severity of his PTSD.  See 38 C.F.R. § 3.159(c)(4).  

Concerning his claim of service connection for residuals of left little finger surgery, a VA examination was conducted in April 2009, which found he had no current disability of his finger.  However, subsequent to this examination the Veteran has continued to report he has numbness of his finger.  Thus, given the Veteran's current complaints of symptoms of a left little finger disability and the lack of any STRs, a new examination is required.  See 38 C.F.R. § 3.159(c)(4).  

Additionally, regarding his claim of service connection for his left little finger, in February 2009 the RO made a Formal Finding of Unavailability of Service Records.  It was noted that numerous requests to obtain the Veteran's STRs were made, including numerous requests to the Veteran himself.  However, a February 5, 2009, request from the RO to the National Personnel Records Center (NPRC), had no written response; nor are other negative written responses from the NPRC of record.  To ensure VA has met its duty to assist the appellant in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, on remand the RO should make one last attempt to obtain the Veteran's STRs from the NPRC and any other federal agencies that may possess them.  

Similarly, a review of the Veteran's Virtual VA electronic claim file shows that evidence was considered in a May 2012 rating decision, which decided claims not currently before the Board, but that is potentially relevant to his current claims.  The May 2012 rating decision noted that a September 2011 letter from his Pastor and records from the 36th District Court were considered.  These records are not available on his Virtual VA claim file and are not of record.  To ensure VA has met its duty to assist the appellant in developing the evidence in support of his claims pursuant to 38 U.S.C.A. § 5103A, on remand the RO should associate these records with the Veteran's physical claim file.  
The appellant is hereby notified that if an examination(s) is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following:

1.  Take all necessary actions to obtain the Veteran's STRs from the NPRC and any other agency deemed appropriate.  Note all requests and negative responses in the claim file.  

2.  Associate with his paper claim file all relevant evidence of record, including the letter from his Pastor and documents from the 36th District Court as noted in his May 2012 rating decision, that is available in his Virtual VA claim file.  

3.  Schedule the Veteran for examination by an appropriate medical professional to determine the current severity of his PTSD.  All indicated tests and studies should be performed.  The claim folder must be made available to the examiner for review in conjunction with the examination.

4.  Following obtaining any STRs, schedule the Veteran for VA examination to determine the nature and severity of any current disability of his left little finger, including numbness.  The examiner should elicit a history from the Veteran of his claimed left little finger surgery during service.  As to any left little finger disability identified, the examiner is to provide an opinion as to whether it at least as likely as not had its onset during, or is otherwise related to, service.  

A complete rationale must be provided for all opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


